Citation Nr: 1447669	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral knee and hip bursitis.

2.  Entitlement to service connection for  memory problems with headaches.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for an eye disability, to include cataracts.

7.  Entitlement to service connection for breast cancer/atypical lobular hyperplasia (also claimed as cancer, cyst on breast removed).

8.  Entitlement to service connection for sleep apnea.
 
9.  Entitlement to non-service connected pension benefits.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

A hearing was held on June 17, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for bilateral hip and knee bursitis, memory problems with headaches, migraine headaches, low back disability, plantar fasciitis, an eye disability, atypical lobular hyperplasia, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

At the June 2014 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran expressed her desire to withdraw her appeal of the issue of entitlement to non-service connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement non-service connected pension benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  At the June 2014 Board hearing, on the record, it was stated that the Veteran wished to withdraw her appeal as to the claim for non-service connected pension benefits.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for non-service connected pension benefits must be dismissed.



ORDER

The appeal of the claim of entitlement to non-service connected pension benefits is dismissed.
REMAND

Reasons for remand:  To provide the Veteran with corrective notice; to attempt to obtain outstanding service treatment records; and to afford the Veteran VA examinations.

I.  Corrective Notice

The Veteran has indicated that she believes her diagnosed obstructive sleep apnea is related to her service connected asthma.  Additionally, the Veteran wrote, in an October 2010 statement, that her private doctor told her that tests showed that because of her asthma, her oxygen levels had fallen enough where it would cause headaches, migraines, and memory problems.  The Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

II.  Service Treatment Records (STRs)

In developing the Veteran's claims, the RO requested the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  The Request for Information form shows the request was made on December 2006, and a negative response was received from NPRC in July 2007.  The Board notes, however, that the EOD date used in the search was in June 1984, whereas a DD Form 215, correction to DD Form 214, changed the Veteran's date of entry to July 1980.  As a search has not yet been undertaken with regard to these earlier service treatment records, on remand, the AOJ should make as many attempts as are necessary to acquire these records.  38 C.F.R. § 3.159(c)(2).  Additionally, the Veteran's husband testified at the Board hearing that the Veteran was hospitalized for 6 days after she was exposed to herbicides.  The Veteran's squadron commander at Torrejon Air Base in Spain also noted remembering that she was hospitalized on base for herbicide poisoning.  In-patient hospital records surrounding this incident have also not been associated with the claims file.  The Board notes that clinical in-patient treatment records may be stored separately from the Veteran's service treatment records.  As these outstanding records are relevant to the Veteran's claim, and there is no indication of prior efforts to retrieve them, they should also be requested on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (2014).

III. VA Examination

The Veteran has not been afforded VA examination that addresses the nature and etiology of her claimed disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board notes that a majority of the Veteran's service treatment records remain outstanding.  Communications submitted by the Veteran, as well as attempts made by VA, have indicated that a good deal of her STRs have been lost and are therefore unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991).  The Veteran has submitted a number of lay statements from fellow service members, as well as her husband, which speak to the required element for service connection of an in-service injury, event or disease.  The Board notes that these individual are competent to provide evidence on what they personally observed or were told.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

The claims file contains an April 2010 private treatment record from Presbyterian Medical Group that provides an assessment of bilateral trochanteric bursitis, right greater than left.  The Veteran also submitted lay statements from fellow service members, including her superiors, indicating that the Veteran had trouble with her knees and hips during service, both from standing on the uneven cement floor while doing her duties as an Aerospace Ground Equipment (AGE) mechanic and from falling on her knees, and that she went to a doctor for this pain.

The Veteran's post-service treatment records include a number of different back diagnoses.  A private urgent care record from September 2010 includes an impression of severe sciatica/back pain.  Another September 2010 private treatment record, following physical examination and X-rays, included an impression of lumbar degenerative disc disease and lumbar radiculopathy related to probable acute herniated nucleus pulposus.  At that appointment, the Veteran reported a history of a service injury related to heavy lifting and back issues following the birth of her son when an epidural was put "in wrong spot."  Following review of an MRI in December 2010, the Laser Spine Institute noted abnormalities including degenerative disc disease, bulge/herniation, spinal stenosis, foraminal narrowing and facet disease.  Finally, a November 2011 treatment record from Presbyterian documents diagnoses of lumbar spondylosis and disorder of the sacrum.  Two service members' lay statements describe an incident where the Veteran was hooking up a unit and a tow bar hit her in the back, causing injury and requiring medical treatment.  At the June 2014 Board hearing, the Veteran described lots of lifting, pulling, turning & manipulating equipment during military service.  She also testified that one of her private doctors told her she currently had spinal degeneration and stenosis that has been present for a very long time.    

A diagnosis of migraines was provided in an April 2010 VA treatment record from New Mexico Health Care Services (HCS).  The Veteran indicated that she believed her migraines were due to the solvents and chemicals she was exposed to while on active duty.  A November 2010 private treatment record from Presbyterian documents the Veteran's report of having an epidural put in incorrectly during the 1988 birth of her son, and experiencing severe migraine headaches ever since.  The Veteran's commander during that time provided a lay statement that the Veteran's maternity leave had to be extended because of an incorrectly done epidural resulting in severe migraines and back problems.  Finally, in October 2010, the Veteran submitted a statement noting that her physicians had told her that, due to her asthma, her oxygen levels had fallen enough to the point where it would cause headaches and migraines.

Although there is no current diagnosis of a neurological or cognitive disability which would result in headaches or memory loss, the immediately preceding statement regarding their potential relationship the Veteran's service connected asthma warrants VA examination and opinion clarifying whether these represent symptoms of her already-service connected asthma, or symptoms of a separate disability which may or may not be caused or aggravated by her asthma.  In addition, the Veteran has indicated that she believes her memory loss and headaches may be related to her service exposure to various chemicals, both from her regular duty assignment and from an incident where she was accidentally sprayed with herbicide and was hospitalized as a result.  The Veteran's commander from that time also submitted a statement noting that he remembered she was hospitalized for a period for herbicide poisoning.

An August 2006 treatment record from the 377th Medical Group provides an assessment of plantar fasciitis.  At the June 2014 Board hearing, the Veteran testified that during service, she wore combat boots with no arch or support, was on her feet all day, and that after some time her feet starting hurting.  She also stated that nails started coming through the soles and stabbing her heels.  The Veteran further testified that she went to the doctor during service regarding her foot pain, that they diagnosed plantar fasciitis, and told her there was nothing they could do except let her go home early and put her feet up.  The Board notes that while the Veteran is not competent to diagnose plantar fasciitis, she is competent to report what she was told by a medical professional.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  The Veteran's commander from 1987 to 1989 submitted a lay statement noting that the Veteran had feet problems during service to an extent that she had to wear tennis shoes during an extended period of time.

A December 2005 optometry treatment record includes an assessment of cataracts, left greater than right.  In a February 2010 statement, the Veteran wrote that she experienced an incident while she was on active duty in Misawa, Japan where her eyes were sprayed with carbon cleaner, and that ever since then, she has been losing her eyesight over the years and developing black and fuzzy blotches in her vision.  She also stated that when she had eye surgery, she was told that she was too young for this problem, and was asked if she'd had serious injuries to her eyes.  The Veteran's branch chief at Misawa Air Base provided a statement noting that he knew of a time during service where the Veteran was splashed in the face with a specialized solvent, that they flushed her eyes with water, and that she had to go to a doctor regarding her eyes.  At the Board hearing, the Veteran also testified that her eyes were exposed to jet pressure without the use of goggles.

An October 2013 New Mexico HCS hematology and oncology outpatient note included a diagnosis of breast cancer and a medical history indicating that the Veteran underwent a bilateral mastectomy in June 2010, for which pathology showed a mixed ductal and lobular cancer of the right breast.  The left breast was noted to show fibrocystic disease with no malignancy.  At the June 2014 Board hearing, the Veteran testified that at her annual breast examination in 1988, the doctors felt small lumps and had her go in for X-rays.  She further testified that she was told that these were calcium deposits which may turn into cancer eventually.  Her commander's lay statement also indicated that during service, immediately following her 1988 pregnancy, the "issues with her breasts came to be a medical concern."  

A private sleep study in May 2010 diagnosed the Veteran with mild sleep apnea syndrome.  The Veteran wrote, in an October 2010 statement, that doctors had told her that her asthma has been causing her sleep apnea.  However, a July 2014 VA pulmonary outpatient note from New Mexico HCS indicated that there is no documented research that asthma symptoms produce sleep apnea.  

The Board finds that the VA examinations are warranted to determine the following: i) whether the claimed headaches and memory loss are symptoms of the already-service connected asthma, symptoms of some other disability, or neither;  ii) whether the claimed disabilities arose during or are a result of some incident of military service; iii) whether the Veteran's migraine headaches, obstructive sleep apnea, and/or a disability resulting in memory loss with headaches were caused or aggravated by her service connected asthma.  On remand, such VA examination should be provided.  

The Board notes that the Veteran submitted a June 2014 statement from a private physician indicating that the Veteran continued to suffer from back pain, and  that given the changes in her back throughout the years, it is highly likely the wear and tear on her back is from military service, as she reports she participated in bending, twisting, and lifting of heavy items.  Because the physician did not indicate a particular diagnosis, it is unclear which, if any, of the Veteran's diagnosed back disabilities the physician is relating to service.  In finding that further development, including another VA opinion, is necessary to adjudicate the appeal of the claim for service connection for a low back disability, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice with regard to her claims for service connection for sleep apnea, migraines, and memory problems with headaches, of how to substantiate a claim under the theory of secondary service connection.

2.  Request from any appropriate source any in-patient/hospitalization records of the Veteran's reported treatment for herbicide poisoning at the Torrejon Air Base in Spain, during a period sometime between April 1982 and May 1983.  

3.  Request the Veteran's complete service treatment records from any appropriate source, for her period of military service between July 1980 and May 1989.

4.  After completing the above, schedule the Veteran for examinations with appropriate VA medical professionals to determine the nature and etiology of her claimed disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The claims file should be made available and reviewed by the examiners in conjunction with conducting the examinations.  The examiners must specifically note on the VA examination reports whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with the examinations.  

The VA examiners are advised that they should give particular consideration to the numerous lay statements of the Veteran, her spouse, and the Veteran's fellow service members, as a large percentage of the Veteran's service treatment records are missing from the file.

Thereafter the examiners must address the following (note if multiple examinations are ordered, each individual examiner need only respond to the items relevant to the particular disability or disabilities for which they are conducting the examination):


a)  Hip Bursitis and Knee Disability

i)  Provide a diagnosis for each of the Veteran's knee and hip disorders present at any point during the relevant appeal period (December 2006 to present).
	
Note:  An April 2010 private treatment record diagnosed bilateral trochanteric bursitis.

ii)  For each diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the disability arose during or is otherwise related to the Veteran's military service.

The examiner is advised that the Veteran testified, and fellow service members have provided lay statements, that she experienced hip and knee pain during service from prolonged periods of standing, kneeling, and laying on uneven cement flooring during work as an Aerospace Ground Equipment (AGE) mechanic.  The Veteran reported that she fell knees-first to the pavement on a number of occasions, and fellow servicemen reported that she was taken to the base hospital for a hurt hip after she was hit in the back with a tow bar and knocked down.

b)  Memory Problems with Headaches

i)  Provide a diagnosis for any disability resulting in the Veteran's reported memory problems with headaches.  Specifically confirm or rule out whether these are symptoms resulting directly from the Veteran's asthma, as opposed to some other disability.

ii)  For any disability diagnosed, provide an opinion as to the following:

1)  Whether it is at least as likely as not (50 percent or greater probability) that the disability arose during or is otherwise related to the Veteran's military service, to include exposure to chemicals/solvents as an AGE mechanic and herbicide poisoning requiring hospitalization.

2)  Whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's service connected asthma.

3)  Whether it is at least as likely as not (50 percent or greater probability) that the disability was aggravated by the Veteran's service connected asthma.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

c)  Migraine Headaches

i)  Whether it is at least as likely as not that the Veteran's migraine headaches arose during, or are otherwise related to any incident of service, to include exposure to chemical fumes from working as an AGE mechanic and herbicide exposure.

The examiner is advised that the Veteran reported that in 1988, during the birth of her son, an epidural was placed incorrectly, and that she has experienced severe migraine headaches ever since.  

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches were caused by her service connected asthma.

iii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches were aggravated by her service connected asthma.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

d)  Low Back Disability

The examiner is advised that private treatment records from September and December 2010 contain various assessments, including sciatica, lumbar degenerative disc disease, lumbar radiculopathy, bulge/herniation, spinal stenosis, foraminal narrowing, and facet disease.

State whether it is at least as likely as not that (50 percent or greater probability) that any specific back disability arose during or is otherwise related to any incident of service.

The examiner is advised that the Veteran testified at the Board hearing that she did a lot of lifting, pulling, turning, and manipulating heavy equipment during service.  She also reported having back problems as a result of an incorrectly placed epidural in 1988.  A fellow service member also reported that the Veteran was taken to the base hospital after being hit in the back with a tow bar and knocked to the ground.    

In coming to a conclusion, the examiner should discuss a June 2014 statement from a private physician indicating that, given the changes in the Veteran's back throughout the years, it is highly likely the wear and tear on her back is from military service, as she reports she participated in bending, twisting, and lifting of heavy items.

e)  Plantar Fasciitis

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis arose during or is otherwise related to any incident of service.

The examiner is advised that the Veteran testified that she experienced foot pain due to standing in combat boots for a prolonged period on uneven cement, and that when she sought treatment, the base doctor told her she had plantar fasciitis and the only thing she could do was get off of her feet.  Her commander submitted a lay statement noting that the Veteran had feet problems during service to an extent that she had to wear tennis shoes for an extended period.


f)  Eye Disability, Including Cataracts

Whether it is at least as likely as not that the Veteran's cataracts, or any other eye disability present during the appeal period (December 2006 to present), arose during service or is otherwise related to any incident of service.

The examiner is advised that the Veteran and her branch chief both provided statements that the Veteran was splashed in the face with carbon cleaner, had her eyes flushed with water, and had to go to a doctor for her eyes.  The Veteran also reported that she has been losing her eyesight ever since.  She further testified at the Board hearing that her eyes were exposed to jet pressure without protection. 

g)  Breast Cancer

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer (mixed ductal and lobular) and/or atypical lobular hyperplasia is related to her military service, to include extended exposure to chemicals/solvents and fumes while working as an AGE mechanic.

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the calcium deposits noted on X-rays during her active service in Torrejon, Spain (sometime approximately February 1982 to May 1983) were an early manifestation of her breast cancer.  In other words, is it at least as likely as not that the calcium deposits represented the onset of cancer?

h)  Obstructive Sleep Apnea (OSA)

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA arose during, or is otherwise related to any incident of service;

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA was caused by her service connected asthma;

iii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA was aggravated by her service connected asthma.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiners should include in the examination reports the rationale for any opinion expressed.  However, if the examiners cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for service connection for bilateral knee and hip bursitis, plantar fasciitis, a low back disability, cataracts, sleep apnea, breast cancer/atypical lobular hyperplasia, migraine headaches, and memory problems with headaches in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


